Citation Nr: 9911124	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-30 687	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, back disability, cardiovascular disability to 
include hypertension, and diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  In 
November 1998, a hearing was held at the RO before the Board 
Member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998).  

The issue of entitlement to service-connection for post-
traumatic stress disorder requires additional development, 
and will be addressed in the remand attached to the end of 
this decision.   


FINDING OF FACT

There is no competent evidence of record showing an etiologic 
relationship between a current disability associated with a 
right knee disorder, back disorder, a cardiovascular disorder 
to include hypertension, or diabetes mellitus and service.  


CONCLUSIONS OF LAW

Well-grounded claims for entitlement to service connection 
for a right knee disability, back disability, a 
cardiovascular disorder to include hypertension, or diabetes 
mellitus have not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R.  3.303, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including diabetes mellitus and 
cardiovascular disorders to include hypertension, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).  While it has essentially been claimed by and on 
behalf of the veteran that there is a nexus between a present 
disability associated with a right knee disorder, back 
disorder, hypertension or other cardiovascular disorder, and 
diabetes mellitus and service, there is no competent 
objective evidence showing any such nexus.  The veteran is 
not competent to establish that medical nexus.  As such, the 
claims for service connection for service connection for a 
right knee disability, back disability, cardiovascular 
disorder to include hypertension, and diabetes mellitus are 
not well grounded and must therefore be denied.

Summarizing the relevant evidence of record, while it is 
acknowledged that the service medical records were apparently 
destroyed in the fire at the National Personnel Records 
Center in St. Louis 1973, the RO has obtained extracts from 
the Office of the Surgeon General of the Department of Army 
referencing in-service treatment of nasopharyngitis.  The 
first post-service clinical evidence of record is contained 
in a private clinical report dated in September 1980 
indicating the veteran suffered from hypertension and chronic 
pain in the right knee.  It was indicated on this report that 
the hypertension was originally found in 1972.  The first 
evidence of a back disability is a reference to sciatica 
contained in a May 1983 private treatment report. A June 1988 
private treatment report referenced type II diabetes.  
Additional private clinical records dated through February 
1997 in pertinent part reflect treatment for hypertension, 
diabetes mellitus, and back and knee disabilities.  The 
clinical history provided in these documents is highly 
probative as it was offered in support of treatment, and in 
an attempt to get better.  No clinical history is recorded 
that traces these problems back to service.

A December 1996 VA examination listed the current diagnoses 
as chronic low back pain and history of lumbar laminectomy 
with sciatica of the left leg; status post prosthetic right 
knee; and arteriosclerotic heart disease with congestive 
heart failure.  Significantly, none of these disabilities 
were etiologically linked to service following by the 
physician who conducted this examination, nor is there any 
other medical evidence of record suggesting an etiologic link 
between a current disability due to a right knee disorder, 
back disorder, cardiovascular disorder to include 
hypertension, or diabetes mellitus and service.  

In reviewing the evidence of record summarized above, the 
Board has also considered the written argument and sworn 
testimony submitted by and on behalf of the veteran at the 
November 1998 hearing.  More specifically, the Board has 
considered the testimony presented by the veteran that 
hypertension was first manifested as headaches during service 
and that he was treated for this condition within one year of 
separation from service; that he suffered from "skipping" 
of the heart and "sugar diabetes" prior to, during and/or 
shortly after service; that his right knee disability was the 
result of in-service marching; and that his back disability 
was the result of in-service calisthenics.  However, absent 
any independent supporting clinical evidence from a physician 
or other medical professional, statements by laypersons 
expressing the opinion that disabilities are service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As shown in the summary of the 
evidence in the preceding paragraphs, there is no independent 
clinical evidence of record supporting the assertions with 
regard to a nexus between current disability associated with 
the a knee disorder, back disorder, cardiovascular disorder 
to include hypertension, or diabetes mellitus and service, 
and the objective clinical evidence that is of record 
contradicts, rather than supports, these assertions.  
Accordingly, the Board must find the claims for entitlement 
to service connection for a knee disability, back disability, 
cardiovascular disability to include hypertension, and 
diabetes mellitus to be not well-grounded.  Caluza, 7 Vet. 
App. at 498, 506 (1995); Edenfield, 8 Vet. App. at 384, 388.

In making the above determination, the Board has given 
consideration to the fact that the service medical records 
were destroyed as a result of the 1973 fire.  However, even 
assuming, for the sake of argument only, that there were some 
service medical records showing treatment for the 
disabilities at issue, the lack of any competent clinical 
evidence showing a nexus between a present disability 
associated with back or knee disorders, a cardiovascular 
disorder to include hypertension, or diabetes mellitus and 
service precludes a grant of service connection for any of 
these disabilities.  

The Board, in finding the claims for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim.  The Board concludes that this obligation to the 
veteran was fulfilled by the RO to the extent that it 
notified the veteran in the May 1997 rating decision and 
August 1997 statement of the case of the evidence necessary 
to form a well-grounded claim for service connection.  
Moreover, there is no indication that there are medical 
reports that are available which would show the required 
nexus between a current disability associated with the 
disorders for which service connection is claimed and an 
event, symptomatology or pathology incurred during service.  
In this regard, efforts were undertaken at the November 1998 
hearing to determine whether there might be such evidence as 
employment physicals, insurance physicals, reports from 
periodic or annual Army Reserve physicals, or other evidence 
to assist the veteran in the development of his claim, but it 
was not indicated by the veteran or his wife that such 
evidence would be available.  

The Board also notes that the RO denied the claims for 
service connection for the disabilities at issue for 
essentially the same reasons as set forth above, and the 
veteran was informed of the evidence needed to support a 
well-grounded claim for service connection.  Thus, to the 
extent that the RO may not have specifically found the claims 
for service connection for the disabilities at issue to be 
not well-grounded, there is no prejudice to the veteran 
resulting from the Board's determination that his claims for 
service connection for these disabilities are not well-
grounded as he has been informed as to the evidence needed to 
support these claims.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 



ORDER

The claims for entitlement to service connection for a right 
knee disability, back disability, cardiovascular disability 
to include hypertension, and diabetes mellitus are not well-
grounded and are therefore denied.  



REMAND

The Board concludes that the claim for service connection for 
post-traumatic stress disorder (hereinafter PTSD) requires 
additional development, particularly with regard to the issue 
of the stressors claimed by the veteran to have resulted in 
PTSD.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and the VA is not 
bound to accept a veteran's statement in this regard simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  A review of the record indicates that the RO made 
some efforts to obtain details about the veteran's military 
service, to include attempting to obtain the veteran's 
personnel file, or "201 file," that were unsuccessful.  
However, the Board concludes further efforts to verify the 
stressor or stressors alleged by the veteran to have resulted 
in PTSD is warranted in order to fulfill the duty to assist 
the veteran.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran testified at his November 1998 hearing that his 
duties during service included liberating the Buchenwald 
Concentration Camp during World War II, and that he is so 
traumatized by memories of this experience that he developed 
PTSD.  The veteran's Form 53-55 reflects duty in Europe 
during World War II, but his decorations and citations listed 
therein are not indicative of combat duty.  This document 
indicated the veteran served with the 120th Army Evacuation 
Hospital, and that his military occupational specialty was 
that of a cook.   
Following a description of distressing memories of the 
liberation of Buchenwald at a December 1996 VA psychiatric 
examination, the psychiatrist who conducted this examination 
concluded that the veteran had post-traumatic stress disorder 
with major depression.   

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  If 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Id.  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.' "  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  
However, where the VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

It may be possible that claimants such as the veteran who did 
not have a combat MOS and did not receive combat awards or 
decorations nevertheless "engaged in combat with the 
enemy."  However, unless other service department evidence 
can be developed to show such engagement, the veteran must 
provide evidence to corroborate his testimony that the 
stressor he claims to have experienced in service actually 
did occur. 38 C.F.R. § 3.304(f); Wood, 1 Vet. App. at 190, 
192-93; Zarycki, 6 Vet. App. at 92, citing Manual M21-1, Part 
VI, para. 7.46(e). 

In attempting to obtain evidence to confirm the veteran's 
presence at the liberation of Buchenwald, the RO should 
inform the veteran that his cooperation is essential to this 
task.  The Court has noted that in cases such as this one, 
"The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, 1 Vet. 
App. at 193.  If upon remand the RO is unsuccessful in 
developing evidence to show that the veteran engaged in 
combat with the enemy, the RO must inform the veteran that he 
is required to submit "other credible supporting evidence," 
such as the statements of fellow service members who 
witnessed the stressful events associated with the liberation 
of Buchenwald that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran, 6 Vet. App. at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause PTSD.  The Court has held that this determination is a 
medical matter, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  West, 7 Vet. App. at 70, 78-79 (1994).

In light of the foregoing and to ensure that the VA has met 
its duty to assist the claimant in developing facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service. The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible, because without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should also be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service, such as 
statements of fellow service members.  He 
is further advised that failure to 
respond may result in adverse action.

2. When the additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Records (USASCRUR), 
formerly the United States Army and Joint 
Services Environmental Support Group 
(ESG) or other appropriate organization.  
This organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to include whether a cook 
attached to the 120th evacuation hospital 
during a (currently) unspecified time in 
1945 or 1946 would have been involved in 
combat or the liberation of the 
Buchenwald Concentration Camp.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy." If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

4.  Thereafter, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination by, if possible, 
the VA psychiatrist who examined the 
veteran in December 1996, to determine 
the diagnoses of all psychiatric 
disorders that are present.  The entire 
claims folder must be made available to 
the examiner prior to this examination.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder, and the examiners 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate measure of 
the veteran's psychiatric status.  To the 
extent that psychological testing is 
indicated, those studies should also be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner is requested to 
specifically comment on the rationale for 
determining that the alleged stressor(s) 
found to be established by the record 
were sufficient to produce PTSD and 
specifically link current symptomatology 
to one or more of the inservice stressors 
found to be established by the record.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD as indicated, with 
documentation of the consideration of the 
legal principles outlined in the body of 
this remand.  In the event that the claim 
for service connection for PTSD is not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  The purpose of this 
REMAND is to assist the veteran in the development of his 
appeal, and the Board does not intimate an opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


